Citation Nr: 9900589	
Decision Date: 01/12/99    Archive Date: 01/19/99

DOCKET NO.  95-32 659	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to an increased disability rating for service-
connected post traumatic stress disorder (PTSD), currently 
evaluated as 30 percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

C. Allen, Associate Counsel



INTRODUCTION

The veteran served on active duty from September 1964 to 
August 1970.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 1994 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
New York, New York, which granted a claim by the veteran 
seeking entitlement to service connection for PTSD, assigning 
a 10 percent disability rating.  The veteran appealed that 
decision with a December 1994 Notice of Disagreement.  The 
Board notes that the St. Petersburg, Florida, RO, in an April 
1997 rating decision, granted the veteran entitlement to a 30 
percent rating for his service-connected PTSD.

It is noteworthy that several other issues were decided by 
the New York, New York, and St. Petersburg, Florida, ROs, in 
their respective decisions.  However, the veteran indicated 
in a July 1998 Statement in Support of Claim, VA Form 21-
4138, that he was appealing only the issue of an increased 
disability rating for PTSD.  Thus, that issue is the only one 
before the Board at this time.


REMAND

The veteran contends, in essence, that he is entitled to a 
disability rating in excess of 30 percent for his service-
connected PTSD.  Specifically, he asserts that his disability 
has worsened and currently involves heightened anxiety, 
insomnia, hypervigilance, social avoidance, flashbacks, and 
nightmares.  He states that these problems make it difficult 
to get along with other people and to maintain gainful 
employment.  Overall, he believes that an increased 
disability rating is warranted.

After careful review of the record, the Board finds that this 
case is not yet ready for appellate review.

The VA has a duty to assist the veteran once his claim is 
found to be well-grounded.  38 U.S.C.A. § 5107(a) (West 
1991).  A well-grounded claim is one which is meritorious on 
its own or capable of substantiation.  It need not be 
conclusive, but only plausible.  Murphy v. Derwinski, 1 Vet. 
App. 78 (1990).  The veteran's claim for an increased rating 
in this case is shown to be well grounded.  See Shipwash v. 
Brown, 8 Vet. App. 218, 224 (1995) (where a veteran appeals 
the ROs initial assignment of a rating, for a service-
connected disorder, that constitutes less than a complete 
grant of benefits permitted under the rating schedule, he has 
established a well-grounded claim).  The VA also has a duty 
to obtain all pertinent medical records which have been 
called to its attention by the veteran and by the evidence of 
record.  Culver v. Derwinski, 3 Vet. App. 292 (1992).

In this case, the Board notes that the most recent medical 
treatment records in the claims file are dated in September 
1995.  However, the veteran, in a July 1998 Statement in 
Support of Claim, VA Form 21-4138, indicated that he was 
receiving continuing medical treatment at the VA Medical 
Center in Gainesville, Florida.  He specifically requested 
that treatment records from that facility be obtained by the 
RO.  The claims file does not show that an attempt was made 
by the RO to obtain any available records from that facility.

The Board also notes that the most recent VA PTSD examination 
report is dated September 1995.  Since the time of that 
report, the diagnostic codes and provisions relating to 
mental disorders, including PTSD, were amended, effective 
November 7, 1996.  38 C.F.R. §§ 4.125 through 4.132 (1996); 
61 Fed.Reg. 52695-52702 (Oct. 8, 1996).  The United States 
Court of Veterans Appeals has held that, where the law or 
regulation changes after a claim has been filed or reopened 
but before the administrative or judicial appeal process has 
been concluded, the version most favorable to the appellant 
will apply unless Congress provided otherwise or permitted 
the Secretary of the VA to do otherwise and the Secretary did 
so.  Karnas v. Derwinski, 1 Vet. App. 308, 313 (1991).  
Because Congress has not provided otherwise in this 
particular instance, the Board concludes that the veteran 
should be afforded the opportunity to undergo a new 
examination and have his claim reviewed under the most 
favorable of the applicable rating criteria.  Karnas, supra.  
This is especially true since the most recent VA examination 
report is more than 3 years old and does not provide an 
overall Global Assessment of Functioning (GAF) score, the 
latter of which is currently an integral part of a VA PTSD 
examination.

In light of the above, the Board finds that further medical 
development is necessary prior to its adjudication of this 
case.  Specifically, the Board finds that medical treatment 
records from the VA Medical Center in Gainesville, Florida, 
dated since 1995, should be obtained.  In addition, the Board 
finds that an additional VA examination should be conducted 
in order to assess the current severity of the veterans 
service-connected PTSD.

Accordingly, to ensure full compliance with due process 
requirements and to fulfill the VAs duty to assist, the case 
is REMANDED to the RO for the following development:

1.  The veteran should be requested to 
identify all sources of recent treatment 
received for his service-connected PTSD, 
and to furnish signed authorizations for 
release to the VA of private medical 
records in connection with each non-VA 
source he identifies.  Copies of the 
medical records from all sources he 
identifies, including VA records (not 
already in the claims folder), should 
then be requested.  In particular, 
records from the VA Medical Center in 
Gainesville, Florida, dated since 1995, 
should be obtained.  If the veteran has 
copies of said records in his possession, 
he can submit them himself if he so 
chooses.  All records obtained should be 
added to the claims folder.

2.  The veteran should be afforded a VA 
psychiatric examination to determine the 
severity of his service-connected PTSD.  
The claims folder must be made available 
to the examiner prior to the examination 
so that he or she may review pertinent 
aspects of the veterans history.  All 
clinical findings should be reported in 
detail.  Such tests as the examining 
physician deems necessary should be 
performed.

The examiner should identify 
diagnostically all symptoms and clinical 
findings which are manifestations of the 
veterans service-connected PTSD.  
Specifically, the examiner is to 
determine the impairment in the veterans 
ability to perform self-care and to 
converse.  Other factors to be evaluated 
include the presence of a depressed mood; 
anxiety; suspiciousness; chronic sleep 
impairment; memory loss; flattened 
affect; circumstantial, circumlocutory, 
or stereotyped speech; existence and 
frequency of panic attacks; difficulty 
understanding complex commands; impaired 
judgment; impaired abstract thinking; and 
difficulty in establishing and 
maintaining effective work and social 
relationships.  If manifested, the 
severity of each symptom should be 
explained.  Overall, the examiner is to 
render an opinion as to the overall 
social and occupational impairment caused 
solely by the veterans PTSD.  Based upon 
a review of the record and the 
examination, the examiner should provide 
a Global Assessment of Functioning (GAF) 
score provided in the Diagnostic and 
Statistical Manual for Mental 
Disabilities, indicating the level of 
impairment produced by the service-
connected PTSD.  It is imperative that 
the examiner also provide a definition of 
the GAF score for purposes of due process 
under Thurber v. Brown, 5 Vet. App. 119 
(1993).

3.  After the above actions have been 
completed, the RO should review the 
veterans claim of entitlement to an 
increased rating for PTSD, with 
consideration of all the evidence of 
record.  Both the old and amended 
regulations38 C.F.R. §  pertaining to 
PTSD should be considered pursuant to 
Karnas, supra; 38 C.F.R. § 4.132, DC 9411 
(1996); 38 C.F.R. § 4.130, DC 9411  
(1998).

4.  If the determination remains 
unfavorable to the veteran in any way, he 
and his representative should be 
furnished a supplemental statement of the 
case in accordance with 38 U.S.C.A. 
§ 7105 (West 1991), which includes a 
summary of additional evidence submitted 
and any additional applicable laws and 
regulations.  This document should 
include detailed reasons and bases for 
the decisions reached.  The veteran and 
his representative should be afforded the 
opportunity to respond thereto.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration.  The Board intimates no opinion, either legal 
or factual, as to the ultimate disposition warranted in this 
case, pending completion of the requested adjudication.  The 
purpose of this REMAND is to develop the medical evidence.  
No action is required of the veteran until he receives 
further notice; however, he is free to submit additional 
evidence in support of his claim while the case is in remand 
status.  Quarles v. Derwinski, 3 Vet. App. 129, 141  (1992).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans Appeals or by the United States Court of 
Veterans Appeals for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1998) (Historical and Statutory Notes).  
In addition, VBAs ADJUDICATION PROCEDURE MANUAL, M21-1, Part 
IV, 
directs the ROs to provide expeditious handling of all cases 
that have been remanded by the Board and the Court.  See M21-
1, Part IV, paras. 8.44-8.45 and 38.02-38.03.


		
	A. BRYANT 
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Veterans Appeals.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(1998).

- 2 -
